      Case 7:20-cv-00300 Document 14 Filed on 11/13/20 in TXSD Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
        Plaintiff,                     §
                                       §
VS.                                    § CIVIL ACTION NO. 7:20-CV-300
                                       §
2.476 ACRES OF LAND, MORE OR           §
LESS, et al,                           §
                                       §
        Defendants.                    §




1/4
      Case 7:20-cv-00300 Document 14 Filed on 11/13/20 in TXSD Page 2 of 4




2/4
      Case 7:20-cv-00300 Document 14 Filed on 11/13/20 in TXSD Page 3 of 4




3/4
             Case 7:20-cv-00300 Document 14 Filed on 11/13/20 in TXSD Page 4 of 4




              SO ORDERED this 13th day of November, 2020, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




Jim Suchma
11/13/2020




      4/4
